DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites “the difference between the local maximum loss angle and the local minimum loss angle is about 4”. While there is a support to recite such limitation in example 1 with specific amount of ethylene and specific type and amount of monomer from C3 to C20 alpha olefin comonomer, there is no support to broadly recite the claim limitation for the polymer claimed in claim 1. Similar rejection is applied to claims 28-29.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 26-30 and 33-40 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Best et al. (US 2007/0260016).
Regarding claims 1-2, 27-29 and 35-40 Best discloses ethylene based polymer comprising 80 to 98 wt% of polymer derived from ethylene and 1 to 20 wt% of polymer unit derived from 1-hexene comonomer (paragraphs 0019, 0060), wherein the ethylene based polymer having a CDBI of at least 70, a melt index, I2.16, of 0.1 to 15 g/10 min, a density of 0.910 to 0.945 g/cc and MWD of 2.5 to 5.5 (paragraphs 0008, 0034, table 3). Given that ethylene based polymer of Best discloses the same amount of monomers as well as the same properties such as CDBI, melt index, density and MWD as presently claimed, it is clear that the ethylene based polymer of Best would inherently have the 
Alternatively, While Best fails to exemplify the presently claimed ethylene based polymer nor can the claimed ethylene based polymer be “clearly envisaged” from Best as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed ethylene based polymer and the ethylene based polymer disclosed by ethylene based polymer, absent a showing of criticality for the presently claimed ethylene based polymer, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use ethylene based polymer which is both disclosed by Best and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claims 4-6, Best discloses a film made of the ethylene based polymer of claim 1, wherein given that Best discloses the same ethylene based polymer including the same CDBI, melt index, density and MWD as presently claimed, it is clear that the polymer of Best would inherently have the same gloss values as presently claimed.
Regarding claim 30, Best discloses the film of claim 4, further comprising a thickness of 10 to 50 microns (paragraph 0095).
Regarding claim 33, Best discloses the ethylene based polymer of claim 1, wherein the comonomer is 1-hexene (paragraphs 0019, 0060).
Regarding claim 34, Best discloses the ethylene based polymer of claim 1, wherein the melt index, I2.16, of 0.1 to 15 g/10 min and a melt index ratio of 35 to 80 (paragraphs 0008, 0020).

Claims 4-6 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Best et al. (US 2007/0260016).
Regarding claim 4-6, Best discloses a film made of the ethylene based polymer of claim 1 but is silent with respect to gloss.
The gloss is a readily adjusted parameter that can be tailored using known techniques to achieve the visual and/or aesthetic effects desired for specific end-uses. Gloss could be adjusted by polishing, coating, or adding additives in the process of making. Therefore, it would have been obvious to one of ordinary skill in the art to obtain any gloss in the ethylene based polymer of Best by polishing, coating, or adding additives in the process of making.
Regarding claim 30, Best discloses the film of claim 4, further comprising a thickness of 10 to 50 microns (paragraph 0095).

Response to Arguments

Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
With respect 112 rejection, applicant points to example 1 plot in fig. 1 and states that it is simply a matter of mathematical necessity in order to accommodate said local 3 to C20 alpha olefin comonomer while claim 1 broadly recites 80 to 99 wt.% of polymer units derived from ethylene and any type and amount of 1 to 20 wt% of comonomer from C3 to C20 alpha olefin. 
Applicant points to declaration and evidence and argues that they describe the amount and type of long chain branching in the polymer molecules which may be quite different even for polymers having similar CDBI, MI, MWD and density. The declaration is appreciated. However, it is noted that the declaration does not positively state/establish that Best could not or would not meet the claimed properties. Further, it is noted that the declaration only provides conclusory statements. There is no evidence, i.e. data, to support applicant’s conclusory statements.
Applicant states that Best states generally preferred ethylene polymers and copolymers that are useful in the invention include those sold by ExxonMobil Company including those sold under the EXACT, EXCEED, ENABLE and PAXON tradenames. Applicant argues that none of these have claimed properties based on the comparative examples in the present application. However, it is noted that these are just a few preferred tradenames provided by the reference Best. There is nothing in the Best reference that limits polymers to the tradenames mentioned above. 
Applicant argues that the Office has only asserted that it would be “routine experimentation” to arrive at the presently claimed amount and type of LCB in an ethylene based polymer. However, it is noted that the examiner stated that given that ethylene based polymer of Best discloses the same amount of monomers as well as the all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Applicant’s attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that the articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person or ordinary skill in the art would have had reasonable expectation of success to formulate the claimed range. However, according to MPEP 2143.02, “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.”  Also, MPEP 2143.02, II, states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  Applicant’s argument regarding whether one of ordinary skill in the art would be “reasonably assured” is interpreted by the Examiner as "predictability".  In the present case, the Examiner believes some degree of predictability is present, i.e., one of .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787